Citation Nr: 1814002	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy, right hand.

2.  Entitlement to an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy, left hand.

3.  Entitlement to an effective date earlier than October 11, 2013 for the grant of the temporary total evaluation assigned for the service-connected coronary artery bypass graft surgery.

4.  Entitlement to an effective date earlier than October 11, 2013 for the grant of special monthly compensation (SMC) based on housebound benefits.

5.  Entitlement to an effective date earlier than April 27, 2016 for the grant of individual unemployability (TDIU).

6.  Entitlement to a rating in excess of 20 percent disabling for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye. 
7.  Entitlement to a rating in excess of 30 percent disabling for coronary artery disease (CAD).

8.  Entitlement to an initial evaluation in excess of 20 percent disabling for peripheral neuropathy, right hand (now claimed as shaking and trembling, previously claimed as hand tremors).

9.  Entitlement to an initial evaluation in excess of 20 percent disabling for peripheral neuropathy, left hand (now claimed as shaking and trembling, previously claimed as hand tremors).

10.  Entitlement to a rating in excess of 20 percent disabling for peripheral neuropathy, right foot.

11.  Entitlement to a rating in excess of 20 percent disabling for peripheral neuropathy, left foot.

12.  Entitlement to a rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) (previously rated as PTSD with depressive disorder).


REPRESENTATION

The Veteran represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009, November 2013, May 2015, and July 2016 rating decisions by Regional Offices of the Department of Veterans Affairs (VA).

The issues of (1) entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye, currently rated as 20 percent disabling, and (2) entitlement to an increased rating for CAD, currently rated as 30 percent disabling, were before the Board in August 2015, at which time they were remanded to afford the Veteran a video conference hearing.  In a September 2017 statement, the Veteran's representative expressed the Veteran's intent to withdraw his hearing request.  Therefore, the Board will proceed with adjudication.

The record contains a September 2017 statement submitted by the Veteran's attorney.  However, this statement identifies a number of issues that are not on appeal and, therefore, will not be address in this decision, specifically: (1) service connection for diabetic retinopathy in each eye, secondary to the Veteran's service-connected diabetes mellitus; (2) service connection for bilateral cataracts, secondary to the Veteran's service-connected diabetes mellitus; (3) service connection for hypertension, secondary to the Veteran's service-connected diabetes mellitus; (4) earlier effective date for loss of kidney function; (5) entitlement to aid and attendance; (6) earlier effective date for PTSD; (7) service connection for obstructive sleep apnea, secondary to service-connected PTSD; and (8) service connection for essential tremor.  On March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  To the extent that the Veteran has not already done so, he is invited to submit claims in accordance with the regulations.

As discussed in greater detail below, several issues on appeal must be remanded because evidence submitted was not first considered by the Agency of Original Jurisdiction (AOJ) prior to transfer to the Board.  See 38 C.F.R. § 19.37 (a).  However, the Board is permitted to proceed with adjudication when evidence submitted is not relevant to the issues on appeal.  Id.  As to the issues of entitlement to an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy, right and left hands and entitlement to an effective date earlier than October 11, 2013 for the grant of the temporary total evaluation assigned for the service-connected coronary artery bypass graft surgery, the Board finds that evidence submitted after the most recent statement of the case (SOC) is not relevant to these claims.  Accordingly, the Board will proceed with adjudication.

In an April 2016 supplemental claim for compensation, the Veteran requested service connection for arthritis of the hands, however, this issue was never adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The issues of (1) entitlement to an effective date earlier than October 11, 2013 for the grant of special monthly compensation (SMC) based on housebound benefits; (2) entitlement to an effective date earlier than April 27, 2016 for the grant of TDIU; (3) entitlement to a rating in excess of 20 percent disabling for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye; (4) entitlement to a rating in excess of 30 percent disabling for CAD; (5) entitlement to an initial evaluation in excess of 20 percent disabling for peripheral neuropathy, right hand (now claimed as shaking and trembling, previously claimed as hand tremors); (6) entitlement to an initial evaluation in excess of 20 percent disabling for peripheral neuropathy, left hand (now claimed as shaking and trembling, previously claimed as hand tremors); (7) entitlement to a rating in excess of 20 percent disabling for peripheral neuropathy, right foot; (8) entitlement to a rating in excess of 20 percent disabling for peripheral neuropathy, left foot; and, (9) entitlement to a rating in excess of 50 percent disabling PTSD (previously rated as PTSD with depressive disorder) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran was originally denied entitlement to service connection for peripheral neuropathy in his right and left hands (claimed as hand tremors) in a November 2013 rating decision.  The Veteran did not appeal this decision, and it became final.

2.  On April 27, 2016, the Veteran submitted a Supplemental Claim for Compensation on a VA Form 21-526b, which identified a service connection claim for shaking and trembling.  

3.  Private treatment records show that the Veteran was admitted on October 11, 2013 for robotic coronary artery bypass graft surgery.


CONCLUSION OF LAW

1.  The November 2013 rating decision is final as to the issue of service connection for peripheral neuropathy in his right and left hands.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for an effective date of April 27, 2016, for the grant of service connection for peripheral neuropathy, bilateral hands have not been met.  See 38 U.S.C. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400 (2017).

3.  The criteria for an effective date earlier than October 11, 2013 for the grant of the temporary total evaluation assigned for the service-connected coronary artery bypass graft surgery based on a need for convalescence have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2). 

For claims filed prior to March 24, 2015, a communication not on the appropriate form is treated as an informal claim providing that "[a]ny communication or action, indicating an intention to apply for one or more benefits . . . [s]uch informal claim must identify the benefit sought."  38 C.F.R. § 3.155 (a)(2014).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim, however, an informal claim must identify the benefit sought, be in writing, and request a determination of entitlement or evidence a belief in entitlement to a benefit.  VA was required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA was not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In response to an informal claim, the VA was to send the claimant a formal application.  If the formal application form was returned within 1 year from the date it was sent to the claimant, the effective date for the award of service connection "will be the date of the informal claim."  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.155).

Effective on March 24, 2015, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  That is, effective March 24, 2015, the law no longer allows for informal claims.  However, the pertinent regulation allows a claimant to submit intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38 C.F.R. § 3.155 (b) ("Upon receipt of the intent to file a claim, VA will furnish the claimant with the appropriate application form prescribed by the Secretary.  If VA receives a complete application form. . . [for the] benefit sought within 1 year of receipt of the intent VA will consider the complete claim filed as of the date the intent to file a claim was received.").  However, if submitted in writing, intent to file must be on a standardized form.  Id. at § 3.155(b)(1)(ii)(mandating that the claim must be "[w]ritten on an intent to file a claim form.  The submission to an agency of original jurisdiction of a signed and dated intent to file a claim, on the form prescribed by the Secretary for that purpose, will be accepted an intent to file a claim.")  If not on a standardized Intent to File form, then any communication "is considered a request for an application form for benefits" and has no impact on effective dates, which is governed based upon when the formal claim is received.  Id.  at § 3.155(a).



Peripheral neuropathy, right and left hands

In the present case, the Veteran seeks entitlement to an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy of his right and left hands.  After a review of the claim file, the Board finds that an earlier effective date is not warranted.

As noted above, on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Therefore, as of March 24, 2015, any claim filed by the Veteran must be filed on the prescribed form. 

The Veteran was originally denied entitlement to service connection for peripheral neuropathy in his right and left hands (claimed as hand tremors) in a November 2013 rating decision.  The Veteran did not appeal this decision, and it became final.  38 C.F.R. §§ 20.302, 20.1103.

The Board has reviewed the record, from the date of denial to March 24, 2015, for a claim or informal claim.  No claim or informal claim was identified.  

In April 2016, the Veteran filed a notice of disagreement (NOD), explicitly identifying issues that were adjudicated in a May 2015 rating decision.  In addition, counsel wrote that the "veteran should have been granted service connection for all issues not found service connected."  Even if this statement could be construed as an informal claim, which is unlikely given its presentation as an NOD to the May 2015 rating decision, it was submitted after March 24, 2015, i.e. after the point at which the Board stopped recognizing informal claims. 

Thereafter, on April 27, 2016, the Veteran submitted a Supplemental Claim for Compensation on a VA Form 21-526b, which identified service connection claims for arthritis for the hands, shaking and trembling, PTSD, and TDIU.  Thus, this is the earliest possible effective date for which the Veteran can receive the grant of service connection for peripheral neuropathy in his right and left hands.  Therefore, the claim for an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy, right and left hands is denied.

Temporary Total Evaluation for Coronary Artery Bypass Graft Surgery

In addition, the Veteran seeks entitlement to an effective date earlier than October 11, 2013 for the grant of the temporary total evaluation assigned for the service-connected coronary artery bypass graft surgery.  The Board finds that entitlement to an earlier effective date for this surgery is not warranted.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. §§ 4.30.  Total ratings will be assigned if treatment of a service-connected disability resulted in, inter alia, (1) surgery necessitating at least one month of convalescence, or (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds or the necessity of house for house confinement or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  38 C.F.R. §§ 4.30 (a).

A private treatment record from L.M.C. indicates that the Veteran was admitted on October 11, 2013 for robotic coronary artery bypass graft surgery.  Later, an October 10, 2013 VA treatment record states that the "Veteran came to the session looking tired and stressed.  He reports he is having bypass surgery tomorrow that is robotic surgery.  Then on Monday he is having three more stints placed."  Accordingly, the Board finds that the October 11, 2013 date is appropriate for the award of a temporary total convalescence rating for coronary artery bypass graft surgery.  Indeed, that was the day he was admitted to the hospital and underwent surgery.  The record does not show an admission prior to that date.  Therefore, entitlement to an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy, right hand is denied.

Entitlement to an effective date earlier than April 27, 2016 for the grant of service connection for peripheral neuropathy, left hand is denied.

Entitlement to an effective date earlier than October 11, 2013 for the grant of the temporary total evaluation assigned for the service-connected coronary artery bypass graft surgery is denied.


REMAND

The appellate scheme set forth in 38 U.S.C. § 7104 (a) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in a supplemental SOC (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31 (b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37 (a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.)  

In cases where a substantive appeal was received on or after February 2, 2013, there is an automatic waiver of initial AOJ review, if the veteran or his/her representative submits evidence to the AOJ or the Board; the automatic waiver does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issues of entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye and entitlement to a rating in excess of 30 percent disabling for CAD were before the Board in August 2015, at which time they were remanded for a hearing.  Subsequent to returning to the AOJ, further evidentiary development occurred, including a May 2016 eye conditions VA examination and June 2016 VA examinations for diabetes mellitus type II, male reproductive organ conditions, and heart conditions, as well as statements provided by the Veteran and his representative and numerous VA medical treatment records.  No SSOC has been issued addressing this evidence.  Therefore, the Board will remand for the AOJ to consider this evidence in the first instance.  38 C.F.R. § 19.37 (a).

In addition, the issues of (1) entitlement to a rating in excess of 50 percent disabling for PTSD; (2) entitlement to an initial evaluation in excess of 20 percent disabling for peripheral neuropathy, the right and left hands; and (3) entitlement to a rating in excess of 20 percent disabling for peripheral neuropathy, right and left feet were addressed by the AOJ in an April 2017 SOC, which shows that VA treatment records through April 6, 2017 were considered.  The Veteran filed a timely appeal in June 2017.  Later in July 2017, additional VA treatment records were added to the claim.  These show treatment for the Veteran's PTSD in June 2017 and treatment for his tremors on April 13, 2017.  The Board notes the Veteran's chief complaint at the April 13, 2017 VA treatment is that his "tremor is worse."  The record addressing hand and leg tremors, and notes that the Veteran's blood sugar is still not very well controlled.  After receipt of these treatment records, these issues were certified to the Board in July 2017.  No SSOC was issued addressing the additional evidence.  Therefore, the Board will remand for the AOJ to consider this evidence in the first instance.  38 C.F.R. § 19.37 (a).  In addition, the Veteran's contention that his tremor is worse and the notation that his blood sugar is not well-controlled indicate a worsening of symptoms that merit a new examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the Board finds that issues of entitlement to an effective date earlier than October 11, 2013 for the grant of SMC based on housebound benefits, and entitlement to an effective date earlier than April 27, 2016 for the grant of TDIU, may be impacted by any change in rating that could potentially result from the readjudication of the remanded issues identified above.  As such, the Board finds that these earlier effective dates issues are inextricably intertwined with the increased rating issues being remanded and must be remanded as well.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the appeal is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claims on appeal.  Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for the appropriate VA examination(s) to access the current severity of the service-connected disabilities of diabetes mellitus type II, peripheral neuropathy, right and left hands, peripheral neuropathy, right and left feet, and any other disabilities necessitating examination.  The claim folder and all pertinent treatment records should be made available to the examiner(s) for review, and review of such records should be noted in any subsequent reports.  All necessary diagnostic testing should be performed.

A detailed rationale is requested for all opinions provided. 

3.  Thereafter, readjudicate the remaining issues on appeal.  

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


